Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 18, 2022

                                       No. 04-22-00182-CV

                            IN THE INTEREST OF A.R.T., a child,

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01505
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        In this accelerated appeal, the reporter’s record was due on April 11, 2022. See TEX. R.
APP. P. 35.1(b). To date, this court has not received a notification of late record or the reporter’s
record.
        We order court reporter Elva Chapa to file the reporter’s record or a notification of late
record in this court within ten days of the date of this order.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court